Citation Nr: 0639654	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-42 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for Crohn's disease, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from June 1989 until June 
1994.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

Procedurally, a March 2004 rating decision denied an 
increased evaluation for the veteran's service-connected 
Crohn's disease and a claim for a total disability rating 
based on individual unemployability (TDIU).  In a June 2004 
notice of disagreement, the veteran stated that "[he] did 
not want unemployability."  The RO issued a Statement of the 
Case in October 2004 that only addressed the Crohn's disease 
issue.  In April 2006, the RO issued a Supplemental Statement 
of the Case that denied both the Crohn's disease and TDIU 
issues.  Since April 2006, no communication was filed by 
either the veteran or his representative, exclusive of the 
representative's December 2006 memorandum.  Even assuming 
that the veteran disagreed with the March 2004 determination 
as to TDIU, the Board finds that the veteran has not 
submitted a timely substantive appeal (VA Form 9) following 
the April 2006 (Supplemental) Statement of the Case as to the 
claim for a TDIU.  Therefore, the appeal regarding that issue 
has not been perfected and is not before the Board.  

In February 2005, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.


FINDING OF FACT

The veteran's Crohn's disease is productive of no more than 
moderately severe symptoms with frequent exacerbations.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for Crohn's 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7323 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of an October 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was requested to submit any relevant evidence 
in his possession to VA.  April 2006 and July 2006 
communications also informed the veteran as to the law 
pertaining to disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony provided at a February 2005 
hearing before a decision review officer at the RO.  The 
Board has carefully reviewed his statements and testimony and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 



Legal criteria

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The veteran asserts that an evaluation in excess of 30 
percent is warranted for his Crohn's disease.  As there is no 
diagnostic code directly applicable to Crohn's disease, the 
most appropriate analogous diagnostic code is Diagnostic Code 
7323, which is used to rate ulcerative colitis.  
Specifically, it provides that moderately severe symptoms 
with frequent exacerbations warrant a 30 percent rating.  A 
60 percent rating is warranted for severe symptoms with 
numerous attacks a year and malnutrition, with health only 
being fair when disease is in remission.  38 C.F.R. § 4.71a, 
Diagnostic Code 7323.  The veteran filed a claim for an 
increased evaluation, which was received by VA on October 15, 
2003.  As such, the rating period on appeal is from October 
15, 2002, one year prior to the date of receipt of the 
reopened increased rating claim.  See 38 C.F.R. § 3.400(o)(2) 
(2006).

After reviewing the evidence of record, the Board finds that 
the veteran's disability picture is appropriately reflected 
by the 30 percent evaluation throughout the entirety of the 
rating period on appeal and that a higher rating is not 
warranted, as discussed below.

The claims files contain two VA examination reports during 
the rating period on appeal, dated in February 2004 and in 
April 2005.  The February 2004 report shows that the veteran 
complained of diarrhea, nausea, abdominal pain, and 
headaches.  On examination, he weighed 180 pounds.  The 
abdomen was soft, nontender, nondisteneded, and bowel sounds 
were positive.  He was described as well-nourished and well-
developed.  The diagnosis was Crohn's disease without current 
flare-up.  

The April 2005 VA examination report shows that the veteran 
complained of intermittent diarrhea, some abdominal pain, and 
excessive gas.  The examiner noted that the veteran has not 
had rectal bleeding since he was diagnosed with Crohn's in 
1993.  The veteran was described as a well-nourished male.  
He weighed 166 pounds.  The report stated that there was no 
evidence of malnutrition.  The veteran had tenderness in the 
epigastrium and left upper quadrant, but no masses or 
organomegaly.  The impression was Crohn's disease of the 
colon, with documentation on colonoscopy of persistent 
disease, with residuals of fatigue, intermittent diarrhea, 
weight fluctuations, arthralgias, headaches, but no rectal 
bleeding.  

On gastrointestinal (GI) follow-up in October 2005, the VA 
doctor commented that the veteran was "holding his weight, 
so it's obvious that Crohn's is moderately well controlled."  
It was noted that the veteran was experiencing almost 
constant right lower quadrant pain.  However, bowels sounds 
were normal and the abdomen was soft, supple, and without 
masses, organomegaly, bruit, or palpable aneurysm.  He 
weighed 163 pounds.  The most recent GI follow-up in January 
2006 noted that the veteran was doing pretty well.  His 
weight was 172 pounds.  He was having one bowel movement per 
day, which was soft, not watery.  He still had mild pain in 
the right lower quadrant, but it was reported to be 
unnoticeable when he is concentrating on a task.

Based on the foregoing, the Board finds that the above 
clinical findings establish that the veteran's Crohn's 
disease has been essentially well controlled with medication. 
The Board acknowledges the finding of record showing that the 
veteran had lost some weight over the course several months 
between approximately October 2004 and March 2005.  The Board 
further acknowledges a GI follow-up in November 2004 stating 
that the veteran's Crohn's was characterized by poor 
nutrition and dropping weight unabated by aggressive 
medication.  A February 2005 GI follow-up indicated that the 
veteran had an allergic reaction to a medication.  However, a 
March 2005 GI follow-up note reported that he had made a 
"rather remarkable recovery."  Also, as discussed above, 
recent GI follow-up records demonstrate that the veteran has 
been stable with weight gain.  

Based on the above, the Board finds that the veteran's 
disability picture is not most nearly approximated by the 
next-higher 60 percent evaluation.  The Board finds that, 
overall, these findings have been appropriately reflected in 
the 30 percent evaluation currently in effect throughout the 
rating period on appeal.  There has been no demonstration by 
competent clinical evidence of malnourishment, numerous 
attacks per year, or only fair health during remissions so as 
to constitute severe disability, as warranted for the next 
higher evaluation.  In regard to the veteran's health during 
periods of remission, the Board notes in reviewing the 
history of his disability that the treatment reports of 
record from October 1998 to approximately August 2003 show 
his Crohn's disease to be in remission with little, if any, 
symptoms.  See 38 C.F.R. §§ 4.1 and 4.2 (2006) (stating that 
the history of the disability is for consideration in rating 
a disability).  Further, there was no indication of anemia or 
of liver abscess.   Hence, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the disability at issue.

The Board also points out that the pertinent diagnostic codes 
for rating gastrointestinal disabilities are not to be 
combined; rather, a single rating is to be assigned that 
reflects the predominant disability picture.  See 38 C.F.R. § 
4.114 (2006).  Here, the Board finds the veteran's 
predominant disability picture resulting from Crohn's disease 
is best evaluated as ulcerative colitis under the provisions 
of Diagnostic Code 7323.

In conclusion, the Board finds that the veteran's disability 
picture is most consistent with no more than a moderately 
severe disability.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 30 percent for Crohn's 
disease is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


